Citation Nr: 1021811	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-14 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent from 
May 25, 2007 for bilateral pes planus with plantar fasciitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent prior to May 25, 2007 for bilateral pes planus with 
plantar fasciitis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome of the left knee.

4.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome of the right knee.

5.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

6.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD).

7.  Entitlement to an initial compensable evaluation for 
pterygium of the left eye with pinguecula of the right eye.  

8.  Entitlement to an initial compensable evaluation for 
narcolepsy. 

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 2000 to January 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The initial evaluation for the Veteran's bilateral pes planus 
with plantar fasciitis was increased from 10 percent to 30 
percent during the course of the appeal, effective May 25, 
2007.  However, a Veteran is generally presumed to be seeking 
the maximum benefit allowed by law and regulation, and a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, as the Veteran has not expressed 
satisfaction with the 30 percent evaluation, this issue 
remains on appeal.  For the sake of clarity, it has been 
characterized as two separate issues.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus with plantar fasciitis 
has been productive of severe disability for the period from 
May 25, 2007.  

2.  The Veteran's bilateral pes planus with plantar fasciitis 
was productive of no more than moderate disability for the 
period before May 25, 2007.  

3.  The Veteran has range of motion of zero to 140 degrees 
for the left knee without additional measurable imitation due 
to pain, weakness, incoordination or fatigability.  

4.  The Veteran has range of motion of zero to 140 degrees 
for the right knee without additional measurable imitation 
due to pain, weakness, incoordination or fatigability.  

5.  The Veteran's bilateral tinnitus is assigned a single 10 
percent rating, which is the maximum evaluation authorized 
under 38 C.F.R. § 4.87, Code 6260.

6.  The Veteran's GERD is productive of complaints of 
difficulty swallowing, and occasional epigastric distress 
without evidence of a considerable impairment of health.  

7.  The Veteran's bilateral eye disability is productive of 
visual acuity that is correctable to 20/20 for each eye for 
far vision, without evidence of active conjunctivitis or any 
of the eight elements of disfigurement of the face. 

8.  The Veteran's narcolepsy is characterized by excessive 
daytime sleepiness without evidence of either major or minor 
seizures. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus with plantar fasciitis from May 25, 
2007 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.71a, Codes 5276 
(2009).  

2.  The criteria for an initial evaluation in excess of 10 
percent for bilateral pes planus with plantar fasciitis prior 
to May 25, 2007 have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.71a, 
Codes 5276 (2009).  

3.  The criteria for an initial evaluation in excess of 10 
percent for patellofemoral syndrome of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.71a, Codes 5003, 5024, 5260, 5261 
(2009).  

4.  The criteria for an initial evaluation in excess of 10 
percent for patellofemoral syndrome of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.71a, Codes 5003, 5024, 5260, 5261 
(2009).  

5.  The law precludes assignment of a disability rating 
greater than 10 percent for the service-connected bilateral 
tinnitus, including separate compensable evaluations for 
tinnitus in each ear. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.87, Code 6260 (2009).

6.  The criteria for an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.20, 4.114, Code 7346 (2009).  

7.  The criteria for an initial compensable evaluation for 
pterygium of the left eye with pinguecula of the right eye 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.31, 4.75, 4.76, 4.79, Codes 6034, 6061 to 
6079, 6080 (2009).

8.  The criteria for a compensable evaluation for narcolepsy 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.31, 4.124, 4.124a, Code 8108; 8911 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See C.F.R. § 3.159(b)(1) (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

All but the claim for an increased evaluation for narcolepsy 
arise from disagreement with the initial evaluations 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that the Veteran was provided 
with VCAA notification in a June 2007 letter that provided 
all the necessary notification for his claims for increased 
initial evaluations.  The Veteran's claims have been 
readjudicated since the receipt of this notification.  The 
Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has been 
met.  The Veteran has been afforded multiple VA and VA fee 
basis examinations of his service connected disabilities.  
All treatment records identified by the Veteran have also 
been obtained and associated with the claims folder.  He has 
declined his right to a hearing.  There is no indication that 
there is any outstanding evidence for these issues, and they 
are ready for adjudication. 


Increased Evaluation

The Veteran contends that the initial evaluations assigned to 
his service connected disabilities do not properly reflect 
the impairment they cause.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board will consider whether or not a staged 
rating is appropriate for the period on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that many of these issues involve the 
Veteran's dissatisfaction with the initial rating for his 
disabilities assigned following the grant of service 
connection.  The Court has found that there is a distinction 
between a Veteran's disagreement with the initial rating 
assigned following a grant of service connection, and the 
claim for an increased rating for a disability in which 
entitlement to service connection has previously been 
established.  In instances in which the Veteran disagrees 
with the initial rating, the entire evidentiary record from 
the time of the Veteran's claim for service connection to the 
present is of importance in determining the proper evaluation 
of disability, and staged ratings are to be considered in 
order to reflect the changing level of severity of a 
disability during this period.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Initially, the Board notes that the history for all the 
Veteran's service connected disabilities is similar.  Service 
connection for every issue on appeal was initially 
established in a February 2005 rating decision.  This rating 
decision assigned the initial 10 percent evaluations for the 
Veteran's knee disabilities, his pes planus with plantar 
fasciitis, his tinnitus, and his GERD, and the initial 
noncompensable evaluations for the eye disabilities and 
narcolepsy.  The effective date for these disabilities was 
January 16, 2005, which is the day following the Veteran's 
discharge from service.  The only change in these evaluations 
since February 2005 was effectuated in a May 2008 rating 
decision which increased the evaluation for bilateral pes 
planus and plantar fasciitis to 30 percent, effective from 
May25, 2007.  

Bilateral Pes Planus with Plantar Fasciitis

There is not a rating code that encompasses both the 
Veteran's pes planus and plantar fasciitis.  However, when an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In this case, the Veteran's disability is evaluated under the 
rating code for acquired flatfoot.  Pronounced flatfoot with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances is evaluated as 50 percent disabling for 
bilateral and 30 percent disabling for unilateral flatfoot.  
Severe flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities is evaluated as 30 percent 
disabling for bilateral flatfoot and 20 percent disabling for 
unilateral flatfoot.  Moderate flatfoot with weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
achillis and pain on manipulation and use of the feet is 
evaluated as 10 percent for bilateral or unilateral flatfoot.  
Mild flatfoot with symptoms relieved by built-up shoe or arch 
support is evaluated as zero percent disabling.  38 C.F.R. 
§ 4.71a, Code 5276.  

The Board has reviewed the other rating codes for the feet 
and agrees that 38 C.F.R. § 4.71a, Code 5276 is both the most 
appropriate and advantageous to the Veteran.  The only rating 
code for the feet that allows for more than a 30 percent 
evaluation is that for pes cavus.  However, there is no 
diagnosis of pes cavus, and the Veteran's symptoms are more 
closely related to those of the rating code for flatfoot, 
which is a condition that is part of the Veteran's current 
diagnosis.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

At the December 2004 VA fee basis examination, the Veteran 
had subjective complaints of painful feet both at rest and 
with walking.  The functional impairment was a limited 
ability to stand or walk.  Exercising and running for long 
periods of time also hurt his feet.  On physical examination, 
the Veteran's gait was normal.  There was tenderness on the 
soles as well as the heels of the feet.  The examiner noted 
bilateral pes planus as well as bilateral hallux valgus.  
There was no evidence of pes cavus, and the ability to stand 
and walk was not limited.  An X-ray study noted pes planus 
deformity bilaterally with and without weight bearing.  The 
diagnoses were bilateral plantar fasciitis and bilateral pes 
planus.  The subjective factors were a history of pain in the 
soles of the feet and structural abnormalities consistent 
with fallen arches.  The objective factors were tenderness of 
the soles of the feet and physical examination consistent 
with bilateral pes planus.  

VA treatment records dated from 2005 to 2006 do not show any 
treatment for the Veteran's pes planus or plantar fasciitis.  

The Veteran underwent another VA fee basis examination in 
August 2007.  He had subjective reports of pain in both feet 
on a constant basis, which was characterized as crushing, 
aching, sticking, squeezing, oppressing, cramping, burning, 
and sharp.  The pain severity was 10/10 at the highest level.  
It could be elicited by itself or by physical activity and 
would be relieved on its own.  The Veteran reported being 
able to function on a limited basis with medication.  He 
reported symptoms of pain, weakness, stiffness, swelling, and 
fatigue while at rest, standing, or walking.  Functional 
impairment included difficulty with prolonged standing or 
walking.  On examination, the Veteran had abnormal signs of 
weight bearing consisting of callosities in the heels and the 
lateral aspect of the feet bilaterally.  His posture and gait 
were normal.  There were no signs of painful motion or other 
abnormality.  Flatfeet were noted bilaterally, and there was 
a moderate degree of angularity.  There were signs of 
deformity noted, and the Achilles tendon had good alignment.  
Palpation of the plantar surfaces of the feet revealed slight 
tenderness bilaterally.  The Veteran did not have claw feet 
and there were no signs of dropped forefoot or marked varus 
deformity.  He had limited function of standing or walking, 
but could stand for 15 to 30 minutes.  He required bilateral 
shoe inserts which provided some relief of his symptoms.  An 
X-ray study revealed pes planus deformity of the right and 
left foot.  The diagnosis was pes planus and plantar 
fasciitis.  

VA treatment records dating from 2008 to 2009 are negative 
for evidence of treatment for pes planus or plantar 
fasciitis.  

The Board finds that entitlement to an evaluation in excess 
of 30 percent for the Veteran's bilateral pes planus and 
plantar fasciitis from May 25, 2007 is not warranted.  

Initially, the Board notes that, according to the May 2008 
rating decision that increased the evaluation for the 
Veteran's feet to 30 percent, the May 27, 2007 effective date 
is said to be based on the date of receipt of the Veteran's 
claim for an increased rating.  However, the record indicates 
that this disability has been on appeal since the Veteran 
submitted a June 2005 notice of disagreement with the 
February 2005 rating decision.  The Veteran then submitted a 
timely April 2006 substantive appeal following receipt of the 
March 2006 statement of the case that included this issue.  
Therefore, this constitutes an appeal of the original rating 
decision.  See 38 C.F.R. § 20.200 (2009).

That being said, the evidence does not support entitlement to 
an evaluation in excess of 30 percent from May 25, 2007.  The 
August 2007 VA examination displayed moderate angulation as 
well as callosities and signs of deformity.  The Veteran 
reported pain on a level of 10/10, but only slight pain was 
elicited on examination.  His medication and shoe inserts 
provided some relief.  There was no objective evidence of 
symptoms such as marked pronation, extreme tenderness, marked 
inward deplacement of the feet and severe spasm of the tendo 
achillis on manipulation that was not improved with 
appliances.  Therefore, the Veteran's symptoms more nearly 
resemble that for the severe bilateral flatfoot already in 
effect.  The provisions of 38 C.F.R. §§ 4.40 and 4.59 were 
considered, but there was no objective evidence of additional 
limitation due to pain, weakness, excess fatigability or 
incoordination.  38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Code 
5276.  

Similarly, the Board is also unable to find entitlement to an 
initial evaluation in excess of 10 percent for bilateral pes 
planus with plantar fasciitis prior to May 25, 2007.  The 
only evidence for examination during this period is the 
December 2004 VA examination.  That examination noted 
tenderness of the feet and structural abnormalities 
consistent with falling feet.  However, there was no 
objective evidence of marked deformity, swelling on use or 
callosities.  As for additional impairment due to pain, 
weakness, fatigability or incoordination, the examiner noted 
that while the Veteran complained of limitations on standing 
and walking, the objective evidence found that there was no 
limitation on the ability to stand or walk.  The Veteran's 
disability more nearly resembled that of moderate bilateral 
flatfoot prior to May 25, 2007, and entitlement to an 
increased rating is not warranted for any portion of the 
period on appeal.  38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Code 
5276.  

Patellofemoral Syndrome of the Knees

The Veteran's patellofemoral syndrome of the knees is 
evaluated under the rating codes for tenosynovitis and 
limitation of flexion of the leg.  

Tenosynovitis is rated based on limitation of motion of the 
affected parts just as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Code 5024.  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate codes for the specific joint or 
joints involved.  If the limitation of motion is 
noncompensable, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 45 degrees is evaluated as 50 
percent disabling.  Limitation of extension to 30 degrees 
receives a 40 percent evaluation.  Extension limited to 20 
degrees of extension is evaluated as 30 percent disabling.  
Limitation of extension to 15 degrees merits a 20 percent 
evaluation.  Limitation of extension to 10 degrees is 
evaluated as 10 percent disabling.  Limitation of extension 
to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5261.  

Additional limitation due to pain, weakness, incoordination 
or excess fatigability must also be considered.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  

At the December 2004 VA fee basis examination, the Veteran 
had subjective complaints of swelling, popping, grinding, and 
painful pressure behind the knees.  There was no 
incapacitation, but pain limited his daily activities.  On 
examination, the Veteran's gait was normal.  Both knees had 
140 degrees of flexion and zero degrees of extension, which 
the examiner stated was normal.  The examiner stated that 
neither knee had additional functional limitation due to 
pain, weakness, fatigue, lack of endurance, or 
incoordination.  The McMurray test and drawer test were 
normal bilaterally.  There was bilateral crepitus.  An X-ray 
study of the knees was normal.  The diagnoses were chronic 
bilateral patellofemoral syndrome with residual crepitus.  

VA treatment records from 2005 to 2006 show that the Veteran 
had a history of bilateral knee pain.  He was issued hinged 
knee braces in August 2005.  

At the August 2007 VA fee basis examination, the Veteran 
reported subjective symptoms that included weakness, 
stiffness, swelling, heat, redness, giving way, lack of 
endurance, locking, fatigability, and dislocation.  He also 
reported constant pain of the knees, which could be 10/10 at 
its highest level, at which time the Veteran said he required 
complete bed rest.  However, he denied any incapacitation.  
Anti-inflammatory drugs provided some relief.  Functional 
impairment included difficulty in performing physical 
activities.  On objective examination, the knees were within 
normal limits bilaterally.  They were not in any fixed 
position or ankylosis, and no other abnormality was noted.  
The knee range of motion was normal bilaterally from zero to 
140 degrees.  Repetitive use resulted in additional 
limitation due to pain and lack of endurance, without 
evidence of incoordination, weakness, or fatigue.  The 
additional limitation in degrees of the range of motion was 
zero.  All testing of the ligaments and meniscus was normal 
bilaterally.  An X-ray study of each knee was normal.  The 
diagnosis continued to be patellofemoral syndrome of the 
bilateral knees.  

VA treatment records from 2008 to 2009 do not show treatment 
for his knee disabilities. 

The Board finds that entitlement to an increased evaluation 
is not warranted for either knee.  

In order to receive a 20 percent evaluation or more for 
either knee, the evidence must show that there is limitation 
of flexion to at least 30 degrees or limitation of extension 
to at least 15 degrees.  However, both the December 2004 and 
August 2007 examinations show that the Veteran has normal 
range of motion from zero to 140 degrees.  The December 2004 
examiner said that there was no additional limitation due to 
pain, weakness, incoordination, or fatigability.  The August 
2007 examiner noted increased pain and fatigability, but 
further noted that this did not result in any additional loss 
of the range of motion.  In addition, there is no X-ray 
evidence of a disability of either knee.  Therefore, there is 
no basis for an initial evaluation in excess of 10 percent 
for either knee.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Codes 5024, 
5260, 5261.  

The Board has considered entitlement to an evaluation in 
excess of 10 percent under other rating codes, but this is 
not supported by the evidence.  The August 2007 examination 
states that the knees were normal with no evidence of 
ankylosis, subluxation, or instability.  The testing was 
negative for evidence of damage to the cartilage.  Therefore, 
there is no basis for an evaluation in excess of 10 percent 
for either knee at any point during the period on appeal 
under any rating code that may possibly be applicable.  
38 C.F.R. § 4.71a, Codes 5256, 5257, 5258, 5262, 5263.  



Tinnitus

Tinnitus is evaluated under 38 C.F.R. § 4.87, Code 6260.  
This diagnostic code was revised effective June 13, 2003.  
The revisions were intended to codify VA's longstanding 
practice of assigning a single 10 percent evaluation for 
recurrent tinnitus, whether the sound is perceived as being 
in one ear or both ears, or in the head.  See Schedule for 
Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 
25,822 (May 14, 2003).

This diagnostic code has not changed and continues to 
stipulate that only a single evaluation for recurrent 
tinnitus will be assigned, whether the sound is perceived in 
one ear, both ears, or in the head.  38 C.F.R. § 4.87, Code 
6260, Note 2 (2009); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006) (affirming VA's longstanding interpretation of 
Code 6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral).  
Accordingly, the appeal is denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

GERD

The rating code does not contain an entry for GERD.  This 
disability is evaluated by analogy to the rating code for a 
hiatal hernia.  Under this rating code, a hiatal hernia with 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health is 
evaluated as 60 percent disabling.  A hiatal hernia with 
symptomatology consisting of persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and is productive of considerable impairment of health 
is evaluated as 30 percent disabling.  Symptomatology 
consisting of two or more of the symptoms for the 30 percent 
evaluation but of less severity merits a 10 percent 
evaluation.  38 C.F.R. §§ 4.20, 4.114, Code 7346.

The Veteran had subjective complaints of acid reflux at the 
December 2004 VA fee basis examination.  He also had 
dyspepsia and regurgitation of stomach contents.  This 
condition did not affect his general body weight or health.  
The Veteran said that he controlled this problem by watching 
his diet.  On examination, there was no tenderness of the 
abdomen, and his bowel sounds were normal.  The diagnosis was 
more likely than not GERD.  An upper gastrointestinal series 
X-ray study obtained at this time was unremarkable, with no 
abnormalities noted.  

VA treatment records from 2005 to 2006 do not show any 
complaints or treatment pertaining to the Veteran's GERD.  

The Veteran was seen at a VA emergency room with complaints 
of abdominal cramps and loose stools for the last four days.  
This was accompanied by some nausea and black color stool.  
He said he felt dizzy.  The examiner noted that this sounded 
as if the Veteran was bleeding internally, and he was 
admitted to a VA facility on April 25, 2007 with a chief 
complaint of gastrointestinal bleeding.  He reported blood 
per the rectum and in his urine about four weeks earlier.  

The Veteran underwent a colonoscopy on May 1, 2007.  This was 
normal, with only mild antral gastritis noted.  

VA treatment records from May 9, 2007 show that the Veteran 
was admitted at the emergency room with a history of 
worsening epigastric pain and some black stool.  His symptoms 
included nausea but no dizziness, vomiting or hematemesis.  
There was no rectal bleed, diarrhea, constipation, chest 
pain, or shortness of breath.  He had a history of gastritis 
and duodinitis.  His bowel sounds were active, and the 
Veteran denied problems with bowel movements.  The Veteran 
was discharged later that morning, at which time there was no 
tenderness or distension noted over the abdomen.  

At the August 2007 VA examination, the Veteran blamed an 
increase in weight from 178 to 240 pounds on his GERD.  He 
reported difficulty in swallowing solids and liquids due to 
heartburn.  There had been no treatment or esophageal 
dilation performed.  He was noted to have been hospitalized 
for 19 days for gastrointestinal bleeding in May 2007.  The 
examiner stated that the Veteran's disability did not cause 
significant anemia or malnutrition.  There was no change in 
the previous diagnosis of GERD. 

VA treatment records from April 2009 show that the Veteran 
complained of abdominal pains that started the day before and 
were continuing.  He was unable to have a bowel movement, and 
the previous one had a coffee ground appearance. The Veteran 
was forwarded to a different VA facility.  He denied nausea 
and vomiting.  He did report taking some laxative which was 
followed by a loose stool and epigastric discomfort.  After 
examination and observation, the impression was probable 
Pepto-Bismol induced dark stools; suspected acute 
gastroenteritis and infectious colitis; mild nonspecific 
antral gastritis, rule out H. pylori infection; and mild 
internal hemorrhoids.  Follow up records show that the 
Veteran had returned to the facility but his pain had 
resolved.  

The Board finds that the evidence does not support 
entitlement to an evaluation in excess of 10 percent for GERD 
for any portion of the appeal period.  The Veteran reported 
subjective symptoms of dyspepsia and regurgitation at the 
December 2004 VA examination but the findings were normal.  
He was seen for complaints of epigastric pain in April and 
May 2007, but there was no dizziness, vomiting, hematemesis, 
rectal bleed, diarrhea, constipation, chest pain, or 
shortness of breath.  Although a gastrointestinal bleed had 
initially been suspected, this was ruled out by colonoscopy.  
The Veteran reported difficulty swallowing at the August 2007 
examination, but this examination also showed not a decrease 
but a significant increase in weight.  He experienced 
epigastric pain again in April 2009, but this was attributed 
to using an over the counter medication and diagnoses other 
than GERD, and the Veteran denied nausea and vomiting.  The 
Board concludes that two episodes of epigastric distress over 
more than a four year period does not equate to persistently 
recurrent epigastric distress.  He has reported regurgitation 
and difficulty swallowing but denied nausea and vomiting.  
There were no reports of substernal or arm or shoulder pain, 
and without bleeding, malnutrition, or similar findings, it 
cannot be said that the Veteran's GERD results in 
considerable impairment of health.  The Veteran has not shown 
the symptoms required for a 30 percent evaluation at any 
time, and an increased initial evaluation is not warranted.  
38 C.F.R. § 4.114, Code 7346.


Pterygium of the Left Eye with Pinguecula of the Right Eye

The Veteran's eye disability is evaluated under the rating 
code for pterygiums.  This rating code states that the 
evaluation is based on visual impairment, disfigurement, 
conjunctivitis, or other relevant codes, depending on the 
particular findings.  38 C.F.R. § 4.79, Code 6034.  

The Veteran was provided with a VA fee basis eye examination 
in December 2004.  He had a history of chronic inflammation 
of the left eye since 2002.  It occurred as inflammation and 
pinguecula in 2002 and progressed to pterygium by 2004.  The 
Veteran complained of pain and a sensation of dry eyes.  On 
eye examination, the Veteran had uncorrected visual acuity of 
20/20 in each eye.  He did not have diplopia, and his visual 
fields were within normal limits.  Keratoconus was not 
present.  The diagnoses were of pterygium of the left eye and 
pinguecula of the right eye.  The subjective factors were 
irritation and redness.  

VA treatment records from June 2005 show that the Veteran 
denied blurred vision, scleral icterus or glaucoma 
congregula.  On examination, the conjunctivae were pink and 
the sclerae were clear.  The pupils were equal, round, and 
reactive to light and accommodation.  

The Veteran was afforded an additional VA fee basis eye 
examination in July 2007.  He had a history of laser eye 
surgery in service.  The Veteran reported pain, distorted 
vision, burning and pressure.  He also reported symptoms of 
chronic dry eyes that made it difficult to sleep from eye 
pain and produced blurry vision.  He also reported 
sensitivity to light and migraines.  On examination, the 
fundoscopy examination was within normal limits, as were 
intraocular pressures.  There was no keratoconus.  The 
uncorrected visual acuity of the right eye was "230"/25 for 
far vision which was corrected to 20/20.  (The 230 is taken 
to be in error, it should more likely be 20 or 23 over 20.  
In any event with correction the visual acuity is normal.)  
Near vision was 20/20 uncorrected.  The uncorrected far 
vision for the left eye was 20/25 and the corrected vision 
was 20/20.  Uncorrected near vision of the left eye was 
20/20.  He did not have diplopia.  The lids were normal, and 
the conjunctiva showed pinguecula bilaterally.  There were no 
pterygiums.  The corneas showed reduced tear breakup time and 
dry spots with fluorescein testing.  The vitreous was clear, 
and the macula, retina, and vasculature were normal.  The 
examiner changed the diagnosis from pterygium of the left eye 
with pinguecula of the right eye to dry eye syndrome 
secondary to photoreactive keratectomy and pinguecula 
bilaterally.  There were bilateral elevated yellowish growths 
on the conjunctiva at both eyes, and the cornea showed 
reduced tear breakup time and dry spots.  The examiner stated 
that there was no functional impairment due to the dry eye 
and pterygiums, but it was more so an inconvenience.  His 
blurry vision was attributable to residual refractive error 
of myopia, correctible to 20/20.  

As noted above, the Veteran's disability may be evaluated 
under several rating codes, including visual impairment.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.79.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.79, 
Codes 6061 to 6079.  A disability rating for visual 
impairment is based on the best distant vision obtainable 
after the best correction by glasses.  38 C.F.R. §§ 4.75, 
4.76.  A compensable disability rating of 10 percent is 
warranted for impairment of central visual acuity in the 
following situations: (1) when vision in one eye is 
correctable to 20/50 and vision in the other eye is 
correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.79 Codes 6078 and 6079. 

In this case, the Veteran's uncorrected vision was 20/20 in 
both eyes for both near and far vision on the December 2004 
examination.  This does not provide a basis for a compensable 
evaluation.  The August 2007 examination found that 
uncorrected visual acuity of the right eye was "230"/25 for 
far vision, but that it was correctable to 20/20.  The left 
eye had far vision of 20/25 but was also correctable to 
20/20.  As the Veteran's vision is correctable to 20/20 
bilaterally, his visual acuity does not provide a basis for a 
compensable evaluation.  38 C.F.R. § 4.79, Codes 6061 to 
6079.  

The Board has also considered an evaluation under the rating 
code for conjunctivitis, but the findings do not support a 
compensable evaluation under this rating code.  Neither of 
the examinations showed red, thick conjunctivae, mucous 
secretion, or other evidence of active conjunctivitis.  
Therefore, the rating code for conjunctivitis does not 
support a compensable evaluation.  38 C.F.R. § 4.79, Code 
6018.  

Finally, the Board has considered entitlement to a 
compensable evaluation under the rating code for 
disfigurement.  Under this rating code, disfigurement of the 
head, face, or neck with one characteristic of disfigurement 
warrants a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id. at Note (1).

In this case, the evidence does not support a compensable 
evaluation under the rating code for disfigurement.  Scarring 
has not been attributed to the Veteran's disability, nor does 
it affect areas exceeding six square inches.  In fact, the 
pterygium was not even visible on the August 2007 
examination.  Therefore, there is no evidence of even one of 
the eight characteristics of disfigurement, and no basis for 
a compensable evaluation.  

The applicable rating codes do not contain provisions for a 
zero percent evaluation.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  As the Veteran does not meet the 
requirement for a compensable evaluation under any applicable 
rating code at any time during the appeal period, the current 
zero percent evaluation is continued.  

Narcolepsy

Upon the grant of service connection for narcolepsy, the 
Veteran was assigned an initial noncompensable evaluation.  
The Veteran's disability was rated according to 38 C.F.R. § 
4.124a, Diagnostic Code 8108, for narcolepsy, which indicates 
that narcolepsy should be rated under Diagnostic Code 8911, 
the rating for petit mal epilepsy.  Petit mal epilepsy is 
evaluated under the general rating formula for minor 
seizures.  38 C.F.R. § 4.124a, Diagnostic Code 8911.  A major 
seizure is characterized by the generalized tonic-clonic 
convulsion with unconsciousness.  A minor seizure consists of 
brief interruption in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes or 
nodding of the head, or sudden jerking movements of the arms, 
trunk, or head or sudden loss of postural control.  See NOTE 
(1) and (2), 38 C.F.R. § 4.124a, Diagnostic Code 8911.

The rating criteria for minor seizures focus on the frequency 
of such seizures, or periods of unconsciousness in this case.  
Under the Code, a minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head ("pure" petit mal), or sudden jerking movements of 
the arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  Id. at Note (2).  A 10 
percent rating is assigned when a person has a confirmed 
diagnosis of epilepsy with a history of seizures; a 20 
percent rating is assigned for at least one major seizure in 
the last 2 years or at least two minor seizures in the last 6 
month; 40 percent rating is assigned when a person averages 
at least 5 to 8 minor seizures weekly; a 60 percent rating is 
assigned when a person averages at 9 to 10 minor seizures 
weekly; and an 80 percent rating is assigned when a person 
averages more than 10 minor seizures weekly.  Id.

September 2004 private treatment records from K.F.J., M.D. 
show that the Veteran underwent multiple sleep latency tests.  
The data suggested the diagnosis of narcolepsy.  

The Veteran had an additional private sleep study in November 
2004.  The impression was that the data did not support the 
diagnosis of any significant apnea that required treatment, 
but that there was a diagnosis of minimal snoring.  There was 
no diagnosis of periodic limb movement.  A diagnosis of 
narcolepsy was to be considered.  

At the December 2004 VA fee basis examination, the Veteran 
was noted to claim sleep apnea.  A sleep study presented by 
the Veteran showed no evidence of significant sleep apnea.  
The diagnosis of the report was minimal snoring, and there 
was no evidence to support periodic limb movements.  
Additional sleep latency tests suggested the diagnosis of 
narcolepsy.  His only functional impairment was daytime 
sleepiness.  On examination, the Veteran was alert and 
oriented times three.  His behavior, affect, and 
comprehension were normal.  The examiner concluded that there 
was no clinical evidence to support a finding of sleep apnea, 
and the diagnosis was narcolepsy.  Subjective factors were a 
history of excessive daytime sleepiness.  

An April 2005 examination from Dr. K.F.J. notes that he 
Veteran reported feeling tired and sleepy all day long no 
matter how well he slept the night before.  He would nap two 
or three times a day if possible.  After examination, the 
impression was possible narcolepsy.  

A June 2005 statement from Dr. K.F.J. says that the Veteran 
suffers from narcolepsy.  

June 2005 records show that the Veteran was treated with 
medication.  A repeat sleep study was normal although he had 
extremely short sleep latency.  Dr. K.F.J. said that after 
watching the man fall asleep he believed he suffered from 
narcolepsy.  He was said to have been tried on a variety of 
medications but to have resisted them in August 2005. 

In August 2005, a VA examiner reviewed the Veteran's private 
tests.  The examiner noted that these showed evidence of 
increased somnolence, a short rapid eye movement in the 
polysomnogram, and very short sleep latency in the multiple 
sleep latency tests, but only on sleep onset rapid eye 
movement, which did not completely meet the diagnostic 
criteria for narcolepsy.  On examination, the Veteran was 
yawning continuously, and had blood shot eyes.  The examiner 
agreed that the Veteran had some type of sleep disorder that 
caused excessive daytime sleepiness.  

September 2005 VA records show that multiple sleep latency 
tests did not meet the criteria for narcolepsy.  

The Veteran underwent a VA fee basis examination for his 
claimed narcolepsy in July 2008.  The Veteran reported that 
he felt sleepy most of the time in spite of his medication.  
A review of his symptoms was normal except for asthma.  He 
appeared to be in no acute distress and there was no sign of 
malaise.  The neurological examination was within normal 
limits.  Mental status assessment showed that the Veteran 
appeared to be sleepy and tired.  He yawned frequently and 
lay supine on the examining table when given the opportunity.  
The diagnosis continued to be narcolepsy.  He was currently 
taking his medication but was not satisfied that this 
resulted in a good response.  

VA treatment records from March 2009 state that the Veteran's 
psychiatric medication was helping his narcolepsy.  The 
examiner said that this medication had the narcolepsy under 
control.  

The Board is unable to find that the evidence supports a 
compensable evaluation for narcolepsy for any portion of the 
appeal period.  The only symptom noted during this period was 
excessive daytime sleepiness.  There is no indication that 
the Veteran has experienced anything akin to either a major 
or minor seizure, such as uncontrolled falling asleep at 
inopportune moments.  The most recent treatment records state 
that the narcolepsy was under control with medication.  As 
the criteria for a 10 percent evaluation have not been met, 
the Veteran's claim must fail.  38 C.F.R. §§ 4.31, 4.124, 
4.124a, Code 8108; 8911.
ORDER

Entitlement to an evaluation in excess of 30 percent from May 
25, 2007 for bilateral pes planus with plantar fasciitis is 
denied. 

Entitlement to an initial evaluation in excess of 10 percent 
prior to May 25, 2007 for bilateral pes planus with plantar 
fasciitis is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for patellofemoral syndrome of the left knee is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for patellofemoral syndrome of the right knee is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for gastroesophageal reflux disease is denied. 

Entitlement to an initial compensable evaluation for 
pterygium of the left eye with pinguecula of the right eye is 
denied. 

Entitlement to a compensable evaluation for narcolepsy is 
denied. 


REMAND

The Veteran contends that he has developed PTSD as a result 
of events that occurred during active service.  He states 
that both of his parents were inside the Pentagon during the 
terrorist attack on 9/11, and that it took several hours 
before he was able to find out that they were uninjured.  The 
Veteran notes that he was on active duty at that time.  He 
argues that this stressor has led to the development of PTSD, 
and that he began to experience his PTSD symptoms shortly 
after 9/11.  

A review of the Veteran's service treatment records shows 
that he remained on active duty for over three years after 
9/11.  However, there is no evidence that the Veteran sought 
treatment for PTSD during this period, or that he reported 
symptoms such as nightmares that were later associated with 
PTSD.  

The Veteran's service treatment records demonstrate that the 
Veteran was afforded a psychological examination in July 
2004.  He did not mention his parents being at the Pentagon 
on 9/11, or any other information relevant to that trauma.  
The diagnosis was attention deficit/hyperactivity disorder.  
An August 2004 psychiatric examination also reached diagnoses 
of adult attention deficit/hyperactivity disorder, combined 
type.  There was no mention of his claimed stressor on this 
examination, and no reports of symptoms suggestive of PTSD.  

In a September 2004 addendum to the Report of Medical Board 
dated October 2003, the Veteran reported problems sitting 
still and concentrating.  He also had difficulty with memory.  
The mental status examination showed some fidgetiness but was 
mostly normal, with a happy affect and sense of humor, and he 
noted he had a lot of energy.  Psychological testing was 
suggestive of hyperactivity and inattention.  The diagnoses 
were attention deficit hyperactivity disorder combined type.  
The examiner opined that this existed prior to service but 
was undiagnosed.  

The Veteran was afforded a VA fee basis psychiatric 
examination in December 2004.  There was no mention of PTSD 
by either the Veteran or the examiner, and no mention of the 
events of 9/11.  The diagnoses were attention deficit 
hyperactivity disorder and narcolepsy.  

However, the Veteran was provided a private psychiatric 
examination six months later in May 2005.  The examiner noted 
the Veteran's reported stressors of his parents being in the 
Pentagon on 9/11.  The Veteran stated that he began having 
nightmares immediately after the attacks.  He continued to 
have nightmares three times a week with flashbacks one to two 
times a day.  He also experiences panic attacks, intrusive 
thoughts, and hypervigilance, as well as auditory 
hallucinations.  The Veteran reported depression and low 
energy.  The diagnoses were chronic PTSD and chronic major 
depression, and the examiner stated that the PTSD was service 
connected.  He opined that the PTSD rendered him permanently 
and totally disabled and unemployable.  There was no mention 
of the previous diagnoses of attention deficit hyperactivity 
disorder.

VA treatment records dated from 2005 to 2009 show that the 
Veteran had continued to be followed for PTSD, and that this 
continues to be attributed to the presence of the Veteran's 
parents at the Pentagon.  An August 2008 record from a VA 
board certified psychiatrist includes the parenthetical 
statement that the PTSD is from the Veteran's mother being in 
the Pentagon on 9/11 and then being missing for eight hours.  

However, the Veteran failed to report to a VA fee basis 
psychiatric examination scheduled for November 2006 that was 
to provide opinions regarding the nature and etiology of any 
current psychiatric disability.  

Records have subsequently been received that have confirmed 
the presence of the Veteran's father in the pentagon on 9/11, 
but no confirmation of the presence of the Veteran's mother 
has been received.  The father has submitted a statement 
indicating that his wife was present at the Pentagon at the 
time of her attack. 

The Board notes that there appears to be a discrepancy 
between the symptoms and diagnoses recorded during active 
service, and the history provided to the May 2005 private 
examiner by the Veteran.  In particular, the Veteran reported 
experiencing PTSD symptoms immediately after 9/11 to the May 
2005 examiner, but the service treatment records appear 
negative for these symptoms, as were the three examinations 
for mental disabilities the Veteran was provided prior to 
discharge by the military and the fourth VA fee basis 
examination that was also conducted in December 2004.  Given 
that the Veteran's recorded history does not match the 
history he provided the May 2005 examiner, given that this 
examiner did not have access to the Veteran's military 
records, and given the great discrepancy between the multiple 
diagnoses of attention deficit hyperactivity disorder 
recorded during the Veteran's final months of service and the 
diagnosis of PTSD made soon discharge, the Board believes 
that an additional examination is required to confirm the 
diagnosis of PTSD.  The Veteran should be instructed that 
failure to report for this examination without good cause 
would be damaging to his claim.  

Furthermore, the Board notes that even if it were to be 
determined that the Veteran does not have a confirmed 
diagnosis of PTSD, there is still the matter of whether or 
not the attention deficit hyperactivity disorder identified 
during service was incurred in or aggravated by active 
service.  

The September 2004 addendum to the Veteran's medical board 
report states that the attention deficit hyperactivity 
disorder existed prior to entry into service.  However, the 
Veteran's entrance examination was negative for any 
psychiatric disabilities.  

The Veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b).  
He is therefore entitled to the presumption of soundness.  

Once it is established that a veteran is entitled to the 
presumption of soundness, it must be determined whether or 
not there is sufficient evidence to rebut this presumption.  
Pursuant to 38 U.S.C.A. § 1111, there is a two-pronged test 
for consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the pre-existing disease or injury 
was not aggravated by service.  See VAOPGCPREC 3-2003. 

Therefore, the VA examination must also address whether or 
not the attention deficit hyperactivity disorder identified 
during service existed prior to service, or was first 
incurred in or aggravated by service.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination by an examiner 
who has not previously examined him.  
The Veteran should be informed that 
failure to report for the examination 
without good cause could lead to the 
denial of his claim.  If he is unable 
to attend any initially scheduled 
examination for good cause, it should 
be rescheduled.  The claims folder must 
be provided to the examiner for study 
of the Veteran's history in conjunction 
with this examination.  All indicated 
tests and studies should be conducted.  
Afterwards, attempt to provide the 
following opinions: 

a) Does the Veteran have a chronic 
acquired psychiatric disability?  If 
so, what is the diagnosis of this 
disability?

b) If the Veteran has a confirmed 
diagnosis of PTSD, is it as likely as 
not (50 percent probability or more) 
that this disability is the result of 
the claimed stressor of his parents 
being in the Pentagon during the 9/11 
attack?  Does having both parents there 
constitute two separate stressors?  If 
so, is it as likely as not that either 
of these stressors alone is sufficient 
to result in the development of PTSD?

c) If the Veteran does not have a 
current diagnosis of PTSD, does he 
continue to have a diagnosis of 
attention deficit hyperactivity 
disorder or a similar disability?  If 
so, is it as likely as not that this 
disability was incurred due to active 
service?  If it was not first incurred 
during service, is there clear and 
unmistakable evidence that it existed 
prior to entry into service?  If there 
is clear and unmistakable evidence that 
it existed prior to service, is there 
also clear and unmistakable evidence 
that it was not aggravated by active 
service?  

The reasons and bases for all opinions 
should be provided.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, this issue should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


